COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00144-CR


ZACHARY LEE MACK SR.                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      A jury convicted Appellant Zachary Lee Mack Sr. of failing to comply with

sex offender registration requirements and assessed punishment at six years’

confinement. The trial court sentenced him accordingly.

      Mack’s court-appointed appellate counsel has filed a motion to withdraw

and a brief in support of that motion.      Counsel’s brief and motion meet the

requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by

presenting a professional evaluation of the record demonstrating why there are

no reversible grounds on appeal and referencing any grounds that might

      1
      See Tex. R. App. P. 47.4.
arguably support the appeal. See Mays v. State, 904 S.W.2d 920, 922–23 (Tex.

App.—Fort Worth 1995, no pet.). The State filed a letter brief in response stating

that it agrees with counsel’s evaluation of the record. We afforded Mack an

opportunity to file a brief on his own behalf; he did not do so.

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); Mays, 904 S.W.2d at 923. Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).

      We have carefully reviewed the record, counsel’s brief, and the State’s

letter brief. We agree that the appeal is wholly frivolous and without merit. We

find nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005). We therefore grant the

motion to withdraw filed by Mack’s counsel and affirm the trial court’s judgment.




                                                     BILL MEIER
                                                     JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 10, 2011



                                          2